Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-15) and the species of silicone dioxide core and shell, size of claim 5 and SEQ ID NOS: 1 with traverse in the reply filed on 03/18/2022 is acknowledged.  In light of the amendments to the claims below, the restrictions between Inventions I-II and the species elections are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chad Rink on 05/11/2022.
	Please amend the claims as follows (see underlining, 
22-33. (canceled).

Reasons for Allowance
Claims 1-21 are allowed because the prior art fails to teach or suggest tracer particles having a shell layer covering the core structure and the nucleic acid molecule, wherein the core structure has a first porosity, the shell layer has a second porosity, and the first porosity is greater than the second porosity.  Instead, the prior art teaches tracer particles with shell having pore size larger than shell, but without nucleic acid encapsulated on the core (US 20160243262; US 20040018559; US 20180105422; US 20130064776).  The Office could not find prior art that suggested to apply this core-shell pore configuration to DNA encapsulated on a core.  Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637